
	
		I
		112th CONGRESS
		1st Session
		H. R. 1270
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. McCaul (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Secretary of State to designate as foreign
		  terrorist organizations certain Mexican drug cartels, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Office of Counterterrorism of the
			 Department of State has stated, FTO designations play a critical role in
			 our fight against terrorism and are an effective means of curtailing support
			 for terrorist activities and pressuring groups to get out of the terrorism
			 business..
			(2)Foreign drug
			 cartels have used brutal tactics of violence and the threat of violence against
			 United States citizens to protect and expand their drug trade and as well as
			 their areas of operation. In September 2010, American David Hartley was shot by
			 the Mexican drug cartel, the Zetas, while jet skiing, because he unknowingly
			 came too close to their avenues for drug smuggling across Falcon Lake in Texas.
			 In February 2011, Special Agent Jaime Zapata, an Immigrations and Customs
			 Agent, was murdered by the Zetas while on duty in Mexico. These are only two
			 cases of many where American lives have been lost or threatened due to the
			 actions of drug cartels.
			(3)When Americans at
			 home and abroad, including agents assigned to protect United States borders and
			 national security, are targeted, threatened, and attacked by such foreign
			 entities, it serves a continual threat to the safety and security of the United
			 States and its people.
			(4)The Mexican drug
			 cartels meet all of the legal criteria for designation as foreign terrorist
			 organizations under section 219 of the Immigration and Nationality Act (8
			 U.S.C. 1189):
				(A)The organizations are foreign
			 organizations.
				(B)The organizations
			 engage in terrorist activity (as defined in section 212(a)(3)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)) or terrorism (as
			 defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal
			 Years 1988 and 1989 (22 U.S.C. 2656f(d)(2)), or retain the capability and
			 intent to engage in terrorist activity or terrorism).
				(C)The terrorist
			 activity or terrorism of the organizations threatens the security of United
			 States nationals or the national security of the United States.
				2.DesignationThe Secretary of State shall designate under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a foreign
			 terrorist organization the following:
			(1)The Arellano Feliz Organization.
			(2)The Los Zetas
			 Cartel.
			(3)The Beltran Leyva
			 Organization.
			(4)La Familia
			 Michoacana.
			(5)The Sinaloa
			 Cartel.
			(6)The Gulf
			 Cartel/New Federation.
			
